El Juez Pbesidente Sb. del
Tobo, emitió la opinión del. tribunal.
Se ejercita en este caso la acción de desahucio en pre-cario.
La demandante alegó en su demanda enmendada, que era dueña de cierto solar que el demandado ocupaba preca-riamente, sin derecho alguno, sin pagar canon o merced y contra la voluntad de la demandante, y solicitó que se dic-tara sentencia condenando “al demandado a desalojar y dejar libres y expeditos a la disposición de la demandante los solares que ocupa propiedad de dicha demandante en. la- finca descrita en el hecho segundo de esta demanda, y si así no lo hiciere dentro del término de ley, que se or-dene al Marshal de esta corte que proceda al lanzamiento del demandado con las casas que posee de la finca ya des-crita. ’?
El demandado negó las alegaciones de la demanda y a su vez alegó que las casas que ocupaba en arrendamiento pertenecían al Pueblo de Puerto Rico y que si resultare que dichas casas estaban situadas en el solar que la demandada alegaba que le pertenecía, no era a él sino al Pueblo a quien .debía demandar la demandante.
í. Celebradas las comparecencias que ordena la ley, el juez resolvió el pleito en contra de la demandante y ésta inter-puso el presente recurso de apelación.
b .La prueba de la demandante Consistió en una escritura de la cual aparece que es dueña de un solar de las dimen-siones y colindancias del descrito en la demanda, en la de-claración de la propia demandante y en la del testigo Esteban Pérez. La demandante y su testigo sostienen, en re-sumen, que en el solar de la demandante el demandado tiene tres casas y que el demandado ocupa el solar y las Casas contra la voluntad de la demandante y se ha negado a le-vantar las dichas casas del solar.
La prueba del demandado consistió en un contrato por *275virtud del cual El Pueblo de Puerto Rico le arrendó entre otras propiedades las tres casas de referencia por término de cinco años, en cuyo contrato se expresa que el Pueblo es dueño de las casas; en la declaración del propio deman-dado que confirma el contrato, y en la demanda original en la cual la misma parte demandante alegó que las casas pertenecían al Pueblo.
Siendo esas las alegaciones y las pruebas, no creemos que exista motivo justificado para revocar la sentencia ape-lada. Basándose en la evidencia del demandado, la corte pudo concluir que las casas pertenecían al Pueblo y que solicitándose en la demanda no ya que el demandado de-jara personalmente a la libre disposición de la demandante el solar sino que levantara, — y si él no lo bacía que lo hi-ciera el Márshal, — las casas de que se trata, la verdadera parte interesada era el Pueblo, y no habiéndose obtenido su consentimiento, el juicio no podía seguir adelánte, de acuerdo con los principios bien establecidos por la ley y la jurisprudencia.
Insiste el apelante en su alegato en que aún aceptando la propiedad de las casas a favor del Pueblo de Puerto Rico su derecho es claro y cita en apoyo de su contención los si-guientes pasajes de “Corpus Jims”:
“Excepto en aquellos casos comprendidos en alguna de las ex-cepciones a la regla general de que la reivindicación (ejeciment) ' sólo procede contra un demandado que está en posesión, la acción debe establecerse contra la persona que tiene la posesión material del terreno. De modo que la acción no puede dirigirse solamente contra el verdadero dueño cuando la finca está en posesión de un arrendatario, sino que debe establecerse contra el arrendatario que está en posesión.” 19 C. J. 1073.
“Dentro del derecho común, y donde no existe un estatuto que altere la regladla acción reivindicatoria {ejectment) sólo puede es-tablecerse contra la persona que tiene la posesión material del te-rreno, y ninguna otra persona es parte demandada necesaria o adecuada.” 10 C. J. 1093-4.
*276Sin detenernos a considerar la importancia de las citas, bastará decir que se refieren a casos de reivindicación, no de desahucio. En la edición inglesa de la ley de desahucio, la acción se designa propiamente unlawful detainer. Las acciones de ejectment y unlaivful detainer, son distintas.
Dice Corpus Juris, refiriéndose a ejectment:
“La reivindicación {ejectment) ba sido definida como ‘una ac-ción par recobrar la posesión inmediata de bienes inmuebles;’ ‘una acción posesoria;’ ‘una acción para determinar el derecho de po-sesión del terreno en controversia;’ ‘un remedio para quien no es-tando en posesión alega tener un título superior.’ También ha sido definida como ‘una acción posesoria ex delicto, fundadada en una invasión, real o presunta, cometida por el demandado al entrar ilegalmente en posesión de la finca del demandante.’ ” 19 C. J. 1028.
T tratando de unlawful detainer, dice Oye.:
“La acción de desahucio, {unlwwful detainer), se basa en la injustificada retención de la posesión de bienes raíces por aquel cuya toma de posesión ha sido legal y justa pero cuyo derecho a la posesión ha terminado y se niega a desalojar, como en el caso de un arrendatario que continúa detentando la propiedad después de terminado el arrendamiento y a pesar del requerimiento del arren-dador para que se le ponga en posesión.” 39 Cyc. 835.
En los casos de Buettinger v. Hurley, 9 Pac. 197, 198, la Corte Suprema de Kansas, se expresó así:
“Ni son las acciones de desahucio {unlawful detainer) y de rei-vindicación {ejectment) una misma, o acciones de igual clase, en su esencia o en su forma. La primera se establece por una persona que reclama sólo la posesión de la propiedad inmueble y que funda su derecho a .recobrar dicha posesión solamente en una posesión anterior, material o presunta, por parte suya o de su causante, y contra quien no puede o está incapacitado para presentar dere-cho alguno de posesión en oposición al demandante, y ninguna cuestión de título o de propiedad puede ser ventilada en el caso; mientras que la segunda es una acción para recobrar el derecho de propiedad, en ley o en equidad, sobre un bien inmueble, con el *277título al mismo y el derecho incidental de posesión; y esas dos ac-ciones deben entablarse en distintos tribunales y' presentarse a las cortes mediante pliegos de alegaciones muy diferentes.” 9 Pac. 198-9.
En Puerto Pico para recobrar o retener la posesión que ba sido perturbada existe una ley especial, la No. 43 de 1913, enmendada por la No. 11 de 1917, y para recobrar el dominio, la acción reivindicatoría. El derecho al desahucio aparece consagrado en la ley sustantiva dentro de las pres-cripciones que se refieren a los “derechos y obligaciones del arrendador y el arrendatario,” y el ejercicio de tal derecho consta regulado en la ley especial sobre la materia apro-bada en 1905, cuya sección 2, dice: “Procederá el desahu-cio contra los inquilinos, colonos y demás arrendatarios, los administradores, encargados, porteros y guardas, pues-tos por el propietario en sus fincas, y cualquiera otra persona que detente la posesión material o disfrute precaria-mente sin pagar canon o merced alguna.”
El demandado no es inquilino, colono o arrendatario de la demandante. Tampoco fué puesto por ella como admi-nistrador, encargado, portero o guarda de la propiedad de que se trata. ¿Puede concluirse que detente la propiedad o la disfrute en precario, que es lo que realmente sostiene la demanda?
Detentación significa, según Escriche, “la tenencia o po-sesión de una cosa en nombre de otro” y detentador, se-gún la misma autoridad es “el que tiene o posee una cosa en nombre de otro, como el comodatario, depositario y otros, quienes pueden implorar el oficio del juez contra los perturbadores de su detentación.”
Precario “en su más estrecha acepción es un préstamo revocable a voluntad del que lo ha hecho; y se toma tam-bién por todo lo que se posee como un préstamo y a volun-tad del dueño, y así se llama precaria una posesión, para dar a entender que la tal posesión no es más que un efecto *278de la tolerancia del propietario, sin qne pneda dar derecho alguno al poseedor.” Cerra v. González, citando a Escriche, 29 D. P. R. 289, 291.
Basta penetrar en el significado de las palabras deten tación y precario para concluir que al usarlas el legislador quiso abarcar con ellas todas las relaciones que pudieran existir entre el dueño de la propiedad y aquellos que hu-bieran entrado en la posesión y la poseyeran en su nom-bre a virtud de contrato o por mera tolerancia, o como in-trusos, pagando o no pagando, y que no pudieran compren-derse en . los conceptos de inquilino, colono, arrendatario, administrador, encargado, portero o guarda, y la prueba no pone de manifiesto en este caso ninguna de esas relaciones entre la demandante y el demandado, ni cualquiera otra derivada de ellas, o independiente, que pudiera considerarse comprendida ’ dentro del espíritu de la ley. El demandado entró en la posesión de las casas y naturalmente del terreno sobre el cual se levantan, a virtud de un contrato legal con el dueño de las casas, sin que conste que algo conociera con respecto al alegado derecho de la demandante Como dueña de la tierra. El conflicto que parece esbozarse aquí es uno de propiedad de la tierra entre El Pueblo y la demandante, y tal conflicto, haciendo caso omiso de la cuestión de con-sentimiento, no es propio para ventilarse y resolverse en un juicio sumario de desahucio, como tantas veces hemos decidido.
Debe confirmarse la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Hutchison y Franco Soto.
El Juez Asociado Sr. Aldrey firmó: “Conforme con la sentencia.”
El Juez Asociado Sr. Wolf no tomó parte en la resolu-ción de este caso.